Reese, J.
delivered the opinion of the court.
The plaintiff in error took possession of the land in question, under a contract of purchase' with the lessors of the plaintiff. No notice to quit was given previously to the commencement of the action, and the only question in the case is, whether such notice be necessary: The right to such notice is founded upon the relation of landlord and tenant, but does not exist when the relation between the parties is that of vendor and vendee, in which case the vendee can protect his possession, and obtains the legal title by the aid of a *514court of chancery, if his conduct and his contract be such as to entitle him to it. But it is settled, that when sued in ejectment by the vendor, he cannot claim to be served with a notice to quit. See 7 Cowen, 74-7, and the cases there referred to and reviewed. Let the judgment be affirmed.
Judgment affirmed.